Case 1:18-cv-22688-JLK Document 17 Entered on FLSD Docket 10/15/2018 Page 1 of 2



                          UN ITED STA TES DISTRICT CO U RT
                          SO UTH ERN DISTR ICT O F FLO RIDA

                       CA SE N O .18-22688-ClV -K1N G/SlM ON TON

  ROBERTO DANILO CA CERES and a11
  others sim ilarly situated under29 U .S.C .
  216(b),
        Plaintiff,



 M ATRIX 2K 9 CO1tP.,and
 IRIS 1.RODRIGUEZ,

        Defendants.
                                            /

                             FINA L O R DER O F D ISM ISSAL

        THIS M ATTER isbeforetheCoul'ton thePlaintiff'sNoticeofSettlement(D.E.
 #16)tiledOctober12,2018,intheabove-styled case indicatingthatasettlementwas
 reached betw een the parties.A ccordingly,aftera carefulreview ofthe record and the

 courtbeing otherw ise fully advised in the prem ises,itis

        ORDERED ,AD JUD GED and DECREED asfollow s:

               The above-styled case ishereby D ISM ISSED . The Courtretains

 iurisdictionto enforcethetermsofthesettlement.
               A11unresolved pending m otionsin this case arehereby D EN IED asm oot.

        3.     The PretrialC onference previously setforSeptem ber 6,2019 and the

 '
 rrialpreviously setforO ctober 21,2019 are hereby CAN CELED .

               TheC lerk shallCLO SE thiscase.
Case 1:18-cv-22688-JLK Document 17 Entered on FLSD Docket 10/15/2018 Page 2 of 2



       DON E AND ORD ERED in cham bersatthe Jam esLaw renceK ing FederalJustice

 Building and United StatesCourthouse, M iam i,Florida,this 15thday ofOctober 2018.
                                                                           ,




                                             M '      > #O ?A M       *
                                              JAM ES LA W REN CE
                                              UN ITED STA TES D IST       T JUD GE

       A l1CounselofRecord
